TEIE A’ITORNEY            GENE-L
                   OlVTEXYAS
                   AUSTIN. TEXAS


                          bay 12, 1948

Hon. Geo. W. Cox, M. D.         Opinion No. V-571
State Health Officer
Austin 2, Texas                Re: Payment of salaries
                                   and travel expense
                                   from Item 142 of
                                   Department of Health
                                   Appropriation.
Dear Dr. Cox:
          Your request of March 30, 1948, for an opinion
concerns the legality of payment of salaries and travel-
ing expenses from Item 142 of the current appropriation
for the Department of Health contained In S. B. 391, 50th
he islature 'The question has arisen in view of paragraph
(l&) f, Se&on   2, of this Act, which reads as follows:
          "f. Contingent Expenses. None of
     the funds hereinabove appropriated for
     'contingent expenses' or 'maintenance
     and miscellaneous' shall be used for the
     payment of any salaries unless specifi-
     cally authorized to be paid in the itemi-
     zation under the contingent, maintenance
     and miscellaneous items hereinabove set
     out and designated therein as 'saltries',
     'extra help', or 'seasonal labor'.
          Item 142 of the appboprlation for the State
Board and Department of Health appears in 5. B. 391 as
follows:
     ”
                           For the years ending
                       August 31,    August 31,
                            1948          1949
     'Maintenance and Miscellaneous


     "142. Local Health Unit
           Assistance    $200,000.00 $200,000.00"
          It is our understanding that the appropriation
                                                            c




Hon, Geo. W. Cox, M. D., page 2 (V-571)


contained in Item 142 is the first of its kind ever made
by the Legislature, and that local health unit assistance
involves monetary assistance by tha State to county or
city health units engaged in local health Improvement '
projects. The State's contribution, which is matched by
local funds, !8 a grant-in-aid to such local health pro-
jects.
          We are informed that members of the appropria-
tions committee in both the House and Senate were appris-
ed by the Department of Health that the funds covered by
Item 142 included the payment of salaries and necessary
travel expense incidental to carrying out the local
health assistance program. Cf. Opinion V-368, dated Sep-
tember 3, 1947.
          Item 122 of your departmental appropriation
for traveling expenses apparently applies to travel ex-
penses of the members of your department and not to
those engaged in projects contemplated in Item 142.
          Item 142, although listed under "Maintenance
and Miscellaneous”, Is not actually an appropriation for
either "contingent expense" or "Maintenance and Miscel-
laneousI' This item is for the very definite project
of aid to local health units over the State. The Legis-
lature's intent in appropriating $200,000.00 for this
monetary aid to local organizations was to give approv-
al to the same which would, of course, involve the pay-
ment of salaries and travel expenses necessary to carry-
ing out the objects and purposes of local health units.
          we are, therefore, of the opinion that when-
ever the State Department of Health makes a grant-in-
aid or contribution from Item 142to a local health unit,
it may authorize the expenditure from Item 142 of the
necessary salaries and traveling expenses Incidental to
the carrying out of the object and purpose of such con-
tribution.
                       SUMMARY
          When the State Department of Health
     makes a grant or contribution from Item
     142 of its current appropriation to a lo-
     cal health unit, it may authorize the pay-
     ment from such item of the salaries and
Hon. Geo. W. Cox, M. D., page   3 (v-571)


     travel expenses necessary to the ac-
     complishment of the object and purpose
     of the grant.
                                   Yours very truly,
                                ATTORNEX GENERAL OF TEXAS




JTB:mw